Exhibit 10.2

 

THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated July 20, 2016, is made and entered into by and among
AdvancePierre Foods Holdings, Inc., a Delaware corporation formerly known as
Pierre Foods Holding Corporation (the “Company”), OCM APFH Holdings, LLC, a
Delaware limited liability company (“Oaktree APFH”), OCM Principal Opportunities
Fund IV Delaware, L.P., a Delaware limited partnership (together with Oaktree
APFH, “Oaktree”) and the Persons listed on Schedule A (the “Other
Stockholders”), including all other Persons who become a party hereto and are
added to Schedule A from time to time.  All capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in Section 1
hereto.

 

R E C I T A L S:

 

WHEREAS, the Company, Oaktree and the Other Stockholders previously entered into
that certain Second Amended and Restated Registration Rights Agreement, dated
September 30, 2010 (the “Second A&R Agreement”), establishing rights to
registration under the Securities Act (as defined below) of Registrable
Securities (as defined below);

 

WHEREAS, the Company is undertaking an underwritten initial public offering
(“IPO”) of shares of Common Stock (as defined below); and

 

WHEREAS, in connection with the completion of the IPO, the Company, Oaktree and
the Other Stockholders desire to amend and restate the Second A&R Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Certain Definitions.  As used in this
Agreement, the following shall have the following respective meanings:

 

“Advance Stockholders” means the Persons listed on Schedule A under the heading
“Advance Stockholders”  and shall include any of their respective Affiliates or
transferees, in each case, to whom they transfer shares of Company Stock and
rights hereunder in a manner permitted hereby.

 

“Adverse Disclosure” shall mean the public disclosure of material non-public
information, which, in the good faith judgment of the Board, after consultation
with counsel to the Company, (i) would be required to be made in any
Registration Statement or prospectus in order for the applicable Registration
Statement or prospectus not to contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein in light of the circumstances under which they were made not misleading,
(ii) would not be required to be made at such time if the

 

--------------------------------------------------------------------------------


 

Registration Statement or prospectus were not being filed and (iii) as to which
the Company has a bona fide business purpose for not publicly making.

 

“Affiliate” shall mean, with respect to any Person, any person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Common Stock” shall mean the outstanding shares of Common Stock, par value
$0.01 per share, of the Company.

 

“Company” shall have the meaning set forth in the preamble.

 

“Company Registration” shall have the meaning set forth in Section 2.2(a).

 

“Company Stock” shall mean the equity securities of the Company, including the
Common Stock and any and all shares in the capital of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or in
substitution for the Company Stock, by combination, recapitalization,
reclassification, merger, consolidation, conversion or otherwise.

 

“Demand Registration” shall have the meaning set forth in Section 2.1(a).

 

“Demanding Stockholder” shall have the meaning set forth in Section 2.1(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated pursuant thereto.

 

“Form S-3” shall mean such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

 

“Governmental Authority” shall mean any government, court, administrative agency
or commission or other governmental agency, authority or instrumentality,
domestic or foreign, of competent jurisdiction.

 

“IPO” shall have the meaning set forth in the recitals.

 

“Majority Participants” shall have the meaning set forth in Section 2.3(a).

 

2

--------------------------------------------------------------------------------


 

“Oaktree” shall have the meaning set forth in the preamble and shall include any
of its Affiliates to whom it transfers shares of Company Stock and rights
hereunder.

 

“Other Stockholder” shall have the meaning set forth in the preamble and shall
include any of its Affiliates or transferees, in each case, to whom it transfers
shares of Company Stock and rights hereunder in a manner permitted hereby.

 

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority or other entity,
and shall include any successor (by merger or otherwise) of such entity.

 

“Piggy-Back Registration” shall have the meaning set forth in Section 2.2(a).

 

“Pro Rata” shall have the meaning set forth in Section 2.1(c).

 

“prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement or any issuer free writing prospectus (as defined in
Rule 433 under the Securities Act), with respect to the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
other amendments and supplements to the prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

“register,” “registered,” and “Registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.

 

“Registrable Securities” shall mean (i) any Common Stock now or hereafter held
by the Stockholders, and (ii) any Common Stock issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in (i) above, excluding in all cases,
however, any Registrable Securities sold by a Person in a transaction in which
his, hers or its rights under Section 2 are not assigned or any Registrable
Securities sold pursuant to a Registration Statement or sold pursuant to
Rule 144.

 

“Registrable Securities then outstanding” shall mean the Common Stock
outstanding (on a fully-diluted basis, including those underlying options and
other convertible securities to the extent they are “in the money” and vested)
which are Registrable Securities.

 

“Registration Statement” shall mean a registration statement filed by the
Company with the SEC in compliance with the Securities Act for a public offering
and sale of Common Stock or other securities of the Company (other than a
registration statement on Form S-4 or S-8 (or any successor or substantially
similar form) or in

 

3

--------------------------------------------------------------------------------


 

connection with (i) an employee stock option, stock purchase or compensation
plan or securities issued or issuable pursuant to any such plan, (ii) a dividend
reinvestment plan or (iii) an offering of debt that is convertible into equity
securities of the Company).

 

“Rule 144” shall have the meaning set forth in Section 2.9.

 

“sale,” “sell,” or “sold” shall mean and include any sale, gift, or other form
of inter vivos transfer, voluntary or involuntary, including any dividend or
distribution thereof and the pledging of any such stock.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Second A&R Agreement” shall have the meaning set forth in the recitals.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated pursuant thereto.

 

“Shelf Registration” shall have the meaning set forth in Section 2.1(a).

 

“Stockholder” shall mean Oaktree and the Other Stockholders.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

 

“Violation” shall have the meaning set forth in Section 2.8(b).

 

2.                                      Registration Rights.

 

2.1                               Demand Registration.

 

(a)              At any time after the date hereof, Oaktree may make a written
demand for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”); any Demand Registration shall
specify the number of shares of Registrable Securities proposed to be sold and
the intended method(s) of distribution thereof (each stockholder making a Demand
Registration is referred to herein individually as a “Demanding Stockholder”
and, collectively, the “Demanding Stockholders”).  As soon as practicable, and
in any event within 60 days after the receipt of such request, the Company shall
use its reasonable best efforts to file a Registration Statement to effect the
registration under the Securities Act of the Registrable Securities which the
Company has been requested to register by the Demanding Stockholders.  Each
Registration Statement prepared at the request of a Demanding Stockholder shall
be effected on such form as reasonably requested by such Demanding Stockholder,
including by a “shelf” registration that permits sales on a continuous or
delayed basis pursuant to Rule 415 under the Securities Act on Form S-3 (a
“Shelf Registration”) if so requested by such Demanding Stockholder and the
Company is then eligible to effect a Shelf Registration.  If permitted under the
Securities Act, such Shelf Registration will be one that is automatically
effective upon filing.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Demanding Stockholders intend to
distribute the Registrable Securities covered by their demand by means of an
underwriting, the Demanding Stockholders shall so advise the Company as a part
of their demand made pursuant to Section 2.1(a).  The Underwriter or
Underwriters will be selected by Oaktree.  Oaktree shall (together with the
Company as provided in Section 2.3(e)) enter into an underwriting agreement, in
usual and customary form and reasonably acceptable to Oaktree, with the
Underwriter or Underwriters of such offering.

 

(c)                                  Notwithstanding any other provision of this
Section 2.1, if the Underwriter advises the Company in writing that marketing
factors require a limitation of the number of Registrable Securities to be
underwritten, then the Company shall so advise all holders of Registrable
Securities which would otherwise be underwritten pursuant hereto, and shall
allocate the number of Registrable Securities to be underwritten among all
Stockholders who have indicated an intention to participate in the underwriting
pro rata in accordance with the number of Registrable Securities that each such
Stockholder has requested to be included in such Registration, regardless of the
number of Registrable Securities held by each such Stockholder (such proportion
is referred to herein as “Pro Rata”).

 

(d)                                 Notwithstanding the other provisions of this
Agreement, if the Company shall furnish to the Demanding Stockholders a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith judgment of the Board, either (i) the filing, initial
effectiveness or continued use of a registration statement would be seriously
detrimental to the Company and its stockholders for such registration statement
and it is therefore essential to delay the filing or initial effectiveness of,
or suspend the use of, such registration statement, or (ii) the filing or
initial effectiveness of a Demand Registration, or the continued use of any
Registration, at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such registration statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company shall, upon promptly delivering such a
certificate signed by the Chief Executive Officer of the Company to the
Stockholders otherwise participating in such Registration, have the right to
delay the filing or initial effectiveness of, or suspend the use of, such
registration statement for the shortest possible period of time determined in
good faith by the Board to be necessary for such purpose.  In no event shall the
Company be permitted to (A) delay the filing or initial effectiveness of, or
suspend the use of, a registration statement pursuant to this Section 2.1(d) for
a period in excess of 90 days, or (B) exercise its rights under this
Section 2.1(d) more than once in any 12 month period.  In the event the Company
exercises its rights under this Section 2.1(d), Oaktree agrees to suspend,
immediately upon its receipt of notice referred to above, its use of the
prospectus relating to the Registration in connection with any sale or offer to
sell Registrable Securities.

 

(e)                                  Notwithstanding the other provisions of
this Section 2.1, the Company shall not be obligated to effect, or to take any
action to effect, any Registration pursuant to this Section 2.1 during the
period starting with the date 60 days prior to the Company’s good faith estimate
of the date of filing of, and ending on a date 180 days after the effective date
of, a Registration subject to Section 2.2 hereof (including a

 

5

--------------------------------------------------------------------------------


 

Registration pursuant to this Section 2.1); provided that the Company is
actively employing in good faith its reasonable best efforts to cause such
registration statement to become effective.

 

(f)                                   Demanding Stockholders may elect to
withdraw from such offering by giving written notice to the Company and the
Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the SEC with respect to
such Demand Registration.  Subject to compliance with the other provisions of
this Agreement, the Company (whether on its own determination or as the result
of a withdrawal by the Demanding Stockholders) may withdraw a Registration
Statement pursuant to a Demand Registration at any time prior to the
effectiveness of the Registration Statement.  Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities as provided in Section 2.5.

 

2.2                               Piggy-Back Registration.

 

(a)                                 If, at any time after the date hereof, the
Company proposes to register any of its stock or other securities under the
Securities Act (including in connection with a Demand Registration pursuant to
Section 2.1 hereof) in connection with the public offering of such securities
solely for cash, whether for its own account or for the account of any other
Person (other than a registration relating solely to the sale of securities to
participants in a Company stock plan, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities or a
registration in which the only Company Stock being registered is Company Stock
issuable upon conversion of debt or equity securities which are also being
registered) (such registration, a “Company Registration”), the Company shall
(i) promptly give each Stockholder written notice of such registration (but in
no event less than 20 days prior to the anticipated filing date), which notice
shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
Underwriter or Underwriters, if any, of the offering, (ii) offer to the holders
of Registrable Securities (other than Oaktree if Oaktree is a Demanding
Stockholder as to such registration) in such notice the opportunity to register
the sale of such number of Registrable Securities as such holders may request in
writing within ten (10) days following receipt of such notice (a “Piggy-Back
Registration”), and (iii) subject to the provisions of Sections 2.4 and 2.6 (if
applicable), use its reasonable best efforts to include within such Registration
Statement all of the Registrable Securities that each such Stockholder has
requested to be registered.

 

(b)                                 Any Stockholder may elect to withdraw its
request for inclusion of Registrable Securities in any Piggy-Back Registration
by giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement.  The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw (or postpone the
filing of) a registration statement at any time prior to the effectiveness of
the Registration Statement.  Notwithstanding any such withdrawal, the

 

6

--------------------------------------------------------------------------------


 

Company shall pay all expenses incurred by the holders of Registrable Securities
in connection with such Piggy-Back Registration as provided in Section 2.5.

 

(c)               In connection with any Shelf Registration (whether pursuant to
Section 2.1 or at the initiative of the Company), a Stockholder may exercise
“piggy-back” rights in the manner described in this Agreement to have included
in such takedown Registrable Securities held by them that are registered on such
shelf Registration Statement.

 

2.3                               Obligations of the Company.  Whenever required
under this Section 2 to take action to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 

(a)                                 Prepare and file with the SEC a registration
statement with respect to such Registrable Securities, use its best efforts to
cause such Registration Statement to become effective and, upon the request of
the holders of a majority of the Registrable Securities registered thereunder
(the “Majority Participants”), use its best efforts to keep such Registration
Statement effective for a period of up to 120 days or, if shorter, until the
distribution contemplated in the Registration Statement has been completed;
provided, however, that such 120-day period shall be extended by the number of
days during the period (i) the Company suspends the use of such a Registration
Statement pursuant to Section 2.1(d), (ii) required to prepare a prospectus
supplement or amendment pursuant to Section 2.3(f), (iii) the Stockholders
refrain from selling any securities included in such Registration at the request
of an Underwriter of Common Stock, or other securities of the Company, and
(iv) in the case of any Shelf Registration, as is necessary to keep the
Registration Statement effective until all such Registrable Securities are sold,
provided that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis, and provided further that
applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permit, in lieu of filing a post-effective amendment
which (A) includes any prospectus required by Section 10(a)(3) of the Securities
Act or (B) reflects facts or events representing a material or fundamental
change in the information set forth in the Registration Statement, the
incorporation by reference of information required to be included in (A) and
(B) above to be contained in periodic reports filed pursuant to Section 13 or
15(d) of the Exchange Act in the Registration Statement.  If immediately prior
to the third (3rd) anniversary of the initial effective date of any Shelf
Registration Statement filed pursuant to Section 2.1(a), at least 20% of the
Registrable Securities under such Shelf Registration Statement remain unsold,
the Company will, prior to such third (3rd) anniversary, file a new shelf
Registration Statement relating to such unsold Registrable Securities and will
use its best efforts to cause such Registration Statement to be declared
effective within 180 days after such third anniversary, and will take all other
action necessary or appropriate to permit the public offering and sale of the
remaining Registrable Securities to continue as contemplated in the expired
Shelf Registration.

 

(b)                                 Prepare and file with the SEC such
amendments, supplements and free writing prospectuses to such Registration
Statement and the prospectus used in connection with such Registration Statement
as may be necessary to comply with the

 

7

--------------------------------------------------------------------------------


 

provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement, including, without
limitation, the filing of a prospectus supplement pursuant to
Rule 424(b)(7) under the Securities Act with respect to an effective shelf
Registration Statement.

 

(c)                                  Furnish to the holders of Registrable
Securities covered by such registration statement such numbers of copies of a
prospectus, including a preliminary prospectus and any “issuer free writing
prospectus” (as defined in Rule 433 under the Securities Act), in conformity
with the requirements of the Securities Act, and such other documents as the
Majority Participants may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.

 

(d)                                 Use its best efforts to register and qualify
the securities covered by such Registration Statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Majority Participants; provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business in any such states or jurisdictions.

 

(e)                                  In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the Underwriter or Underwriters of
such offering.  Each Stockholder participating in such underwriting shall also
enter into and perform its obligations under such an agreement.

 

(f)                                   Notify each holder of Registrable
Securities covered by such Registration Statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and, at the request of any such holder, promptly
prepare and furnish to such holder a reasonable number of copies of a supplement
or amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.

 

(g)                                  Cause all such Registrable Securities
registered hereunder to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

 

(h)                                 Provide a transfer agent and registrar for
all Registrable Securities registered pursuant hereto and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such Registration.

 

(i)                                     Execute and deliver all instruments and
documents and take such other actions and obtain such certificates and opinions
as a Stockholder of the Registrable

 

8

--------------------------------------------------------------------------------


 

Securities being sold reasonably request in order to effect a public offering of
such Registrable Securities and in such connection, whether or not an
underwriting agreement is entered into and whether or not the offering is an
underwritten offering, (A) make such representations and warranties to the
holders of such Registrable Securities and the Underwriters, if any, with
respect to the business of the Company and its subsidiaries, and the
Registration Statement and documents, if any, incorporated by reference therein,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (B) use its reasonable best efforts to furnish to the
selling Stockholders and Underwriters of such Registrable Securities opinions
and negative assurance letters of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) will be reasonably
satisfactory to the managing Underwriters, if any), covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by any such Underwriters.

 

(j)                                    At the request of any Stockholder
requesting registration of Registrable Securities pursuant to this Section 2,
cooperate with such Stockholder, the Underwriters, if any, and their respective
counsel in connection with any filings required to be made with Financial
Industry Regulatory Authority.

 

2.4                               Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 2 with respect to the Registrable Securities of any selling Stockholder
that such Stockholder shall furnish to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities as shall be required pursuant to the rules and
regulations promulgated under the Securities Act to effect the registration of
such Stockholder’s Registrable Securities.

 

2.5                               Expenses of Registration.  The Company shall
bear and pay all expenses incurred in connection with any registration, filing
or qualification of Registrable Securities, including (without limitation) all
registration, filing, listing and qualification fees for all shares to be sold
(whether on account of the Company or others), printer’s and accounting fees
relating or apportionable thereto and the fees and disbursements of counsel for
the Company and of one counsel for the selling Stockholders selected by the
Majority Participants, but excluding underwriting discounts and commissions
relating to Registrable Securities and the fees and disbursements of the selling
Stockholders other than those identified in this Section 2.5.

 

2.6                               Underwriting Requirements.

 

(a)                                 In connection with any offering involving an
underwriting of Common Stock, the Company shall not be required under
Section 2.2 to include any of the Stockholders’ securities in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Company and the Underwriters selected by it (or by other persons entitled to
select the Underwriters), and then only in such quantity as

 

9

--------------------------------------------------------------------------------


 

the Underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company.

 

(b)                                 In connection with any offering involving an
underwriting of Common Stock, if the total amount of securities, including
Registrable Securities, requested by the Stockholders to be included in such
offering exceeds the amount of securities to be sold that the Underwriters
determine in their sole discretion is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities, which the
Underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
participating Stockholders in proportion (as nearly as practicable) to the
amount of securities of the Company proposed to be sold by each participating
Stockholder or in such other proportions as shall be mutually agreed to by such
Stockholders).

 

2.7                               Delay of Registration.  No Stockholder shall
have any right to obtain or seek an injunction restraining or otherwise delaying
any such Registration as the result of any controversy that might arise with
respect to the interpretation or implementation of this Section 2.

 

2.8                               Indemnification.  In the event any Registrable
Securities are included in a Registration Statement under this Section 2:

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each Stockholder (and in the event such
Stockholder is a trust, the grantors, beneficiaries and trustees of such trust),
the partners, officers and directors of each Stockholder, any underwriter (as
defined in the Securities Act) for such Stockholder and each person, if any, who
controls such Stockholder or such underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act or the Exchange Act or other federal or state securities law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon a Violation (as defined below) by the
Company; and the Company will pay to each such Stockholder, partner, officer,
director, underwriter or controlling person any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability, or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Stockholder, partner,
officer, director, underwriter or controlling person of such Stockholder.

 

10

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Section 2.8, a
“Violation” shall mean any of the following statements, omissions or
violations:  (i) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or any “issuer free writing prospectus” as such term is
defined under Rule 433 under the Securities Act, or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(c)                                  To the extent permitted by law, each
selling Stockholder will indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the Registration Statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other stockholder of the Company selling securities in
such Registration Statement and any controlling person of any such underwriter
or other stockholder of the Company and any partner, director or officer of any
other stockholder of the Company selling securities in such Registration
Statement, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state securities law
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation made by such Stockholder,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished by such
Stockholder expressly for use in connection with such Registration; and each
such Stockholder will pay any legal or other expenses reasonably incurred by any
person intended to be indemnified pursuant to this Section 2.8(c), in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 2.8(c) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the applicable Stockholders, which consent shall not be unreasonably
withheld, conditioned or delayed; provided that in no event shall any indemnity
under this Section 2.8(c) exceed the net proceeds from the offering received by
such Stockholder.

 

(d)                                 Promptly after receipt by an indemnified
party under this Section 2.8 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2.8, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to

 

11

--------------------------------------------------------------------------------


 

the indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.8, but the omission to so deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 2.8.

 

(e)                                  If the indemnification provided for in this
Section 2.8 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage, or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall, to the extent permitted by applicable law,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage, or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the Violation
or Violations that resulted in such loss, liability, claim, damage, or expense
as well as any other relevant equitable considerations.  The relative fault of
the indemnifying party and of the indemnified party shall be determined by
reference to, among other things, whether the Violation relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such Violation; provided that in no event shall any contribution by a
Stockholder hereunder exceed the net proceeds from the offering received by such
Stockholder.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f)                                   Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in an
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(g)                                  The obligations of the Company and the
Stockholders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a Registration Statement under this Section 2, and
otherwise.  No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.

 

2.9                               Reports under the Exchange Act.  With a view
to making available to holders of Registrable Securities the benefits of
Rule 144 promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the SEC that may at any time permit a holder of Registrable
Securities to sell securities of the Company to the public without registration
or pursuant to a Registration on Form S-3, the Company agrees to:

 

12

--------------------------------------------------------------------------------


 

(a)                                 make and keep current public information
available, as those terms are understood and defined in Rule 144, at all times
after 90 days after the effective date of the first Registration Statement filed
by the Company;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act;

 

(c)                                  furnish to each holder of Registrable
Securities, so long as it owns any Registrable Securities, forthwith upon
request (i) a written statement by the Company that it has complied with the
reporting requirements of Rule 144 (at any time after 90 days after the
effective date of the first Registration Statement filed by the Company), the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing holders
of Registrable Securities of any rule or regulation of the SEC which permits the
selling of any such securities without Registration or pursuant to such form;
and

 

(d)                                 take such further action as a holder of
Registrable Securities may reasonably request to make available adequate current
public information with respect to the Company meeting the current public
information requirements of subsection (c) of Rule 144 to the extent required to
enable holders of Registrable Securities to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144, or (ii) any similar rule or regulation hereafter
adopted by the SEC.  Upon the request of a holder of Registrable Securities, the
Company will deliver to such holder of Registrable Securities a written
statement as to whether it has complied with such information and requirements.

 

2.10                        Assignment of Registration Rights.  Any Stockholder
or an Affiliate of any Stockholder may assign any or all of its rights to cause
the Company to register Registrable Securities pursuant to this Section 2 to any
transferee of Registrable Securities.  In the event that any of the Stockholders
or an Affiliate of any of the Stockholders assigns all or any of the rights of
the Stockholders or such Affiliate to cause the Company to register Registrable
Securities, or to participate in a Registration, pursuant to this Section 2,
such transferee shall execute and deliver to the Company such documentation
deemed necessary by the Company to cause such transferee to be bound by the
terms of this Agreement and the Company shall amend this Agreement in a manner
reasonably acceptable to Oaktree and, to the extent their rights are adversely
affected, the holders of a majority of the Registrable Securities, if any, held
by, the Advance Stockholders, to provide for the allocation of rights to any
such transferees of Registrable Securities.

 

2.11                        Limitations on Subsequent Registration Rights.  From
and after the date of this Agreement, the Company shall not, (i) without the
prior written consent of Oaktree, enter into any agreement with any holder or
prospective holder of any securities of the

 

13

--------------------------------------------------------------------------------


 

Company which would conflict with the rights of Oaktree under this Agreement, or
(ii) without the prior written consent of the holders of a majority of the
Registrable Securities, if any, held by the Advance Stockholders, enter into any
agreement with any holder or prospective holder of any securities of the Company
which would conflict with the rights of the Advance Stockholders under this
Agreement.

 

2.12                        “Market Stand-Off” Agreement.  The Company and each
Stockholder hereby agree that, during the period of duration specified (not to
exceed 180 days) by the Company and an Underwriter, in connection with an
underwritten public offering of Registrable Securities, it shall not, to the
extent requested by the Company and such Underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound and other than to Affiliates) any
securities of the Company held by it at any time during such period except
Common Stock included in such Registration; provided, however, that all officers
and directors of the Company enter into similar agreements; provided, further,
however, that no Stockholder shall be subject to a period longer than that
applicable to the Company’s officers and directors.

 

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Stockholder (and
the shares or securities of every other person subject to the foregoing
restriction) until the end of such period.

 

Notwithstanding the foregoing, the obligations described in this Section 2.12
shall not apply to a registration relating solely to employee benefit plans on
Form S-8 or similar forms which may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Forms S-4,
F-4, N-14 or similar forms which may be promulgated in the future.

 

2.13                        Termination of Registration Rights.  No Stockholder
shall be entitled to exercise any right provided for in this Section 2 as of
such date that all shares of Registrable Securities held or entitled to be held
upon conversion by such Stockholder may immediately be sold without restriction
under Rule 144 during any subsequent 90-day period.

 

3.                                      Miscellaneous.

 

3.1                               Governing Law and Forum.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without
reference to the choice of laws principles thereof).

 

(b)                                 The Company and the Stockholders hereby
agree and consent to be subject to the exclusive jurisdiction of the Chancery
Court of Delaware and, in the absence of such jurisdiction, the United States
District Court for the District of Delaware and, in the absence of such federal
jurisdiction, the parties consent to be subject to the

 

14

--------------------------------------------------------------------------------


 

exclusive jurisdiction of any Delaware state court sitting in New Castle County
and hereby waive the right to assert the lack of personal or subject matter
jurisdiction or improper venue in connection with any such suit, action or other
proceeding.  In furtherance of the foregoing, each of the parties (i) waives the
defense of inconvenient forum, (ii) agrees not to commence any suit, action or
other proceeding arising out of this Agreement or any transactions contemplated
hereby other than in any such court, and (iii) agrees that a final judgment in
any such suit, action or other proceeding shall be conclusive and may be
enforced in other jurisdictions by suit or judgment or in any other manner
provided by law.

 

(c)                                  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY HEREBY CERTIFIES THAT NEITHER THE OTHER PARTIES
NOR ANY OF THEIR REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
IT WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL.  FURTHER, EACH
PARTY ACKNOWLEDGES THAT THE OTHER PARTIES RELIED ON THIS WAIVER OF RIGHT TO JURY
TRIAL AS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT.

 

3.2                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors, and administrators of the parties hereto (including transferees of
any shares of Registrable Securities).  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

3.3                               Entire Agreement.  This Agreement constitutes
the full and entire understanding and agreement between the parties with regard
to the subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

3.4                               Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be mailed by
registered or certified mail, return receipt requested, postage prepaid or
otherwise delivered by hand, messenger or facsimile transmission, addressed as
follows (or at such other address for a party as shall be specified by like
notice): (a)  if to an Other Stockholder (other than an Advance Stockholder)
listed on Schedule A or a transferee of such Other Stockholder, at such Other
Stockholder’s address as set forth on Schedule A, (b) if to an Advance
Stockholder listed on Schedule A or a transferee of such Advance Stockholder, at
such Advance Stockholder’s address as set forth on Schedule A, with a copy
(which shall not constitute notice) to Traynor, Long & Wynne, P.C., P.O. Box
3247, 1010 W. Maple Avenue, Enid, Oklahoma 73702,

 

15

--------------------------------------------------------------------------------


 

Attention: John Wynne (Fax:  (580) 233-4502); (c) if to Oaktree, c/o Oaktree
Capital Management, L.P.,  333 South Grand Avenue, 28th Floor, Los Angeles,
California 90071, Attention: Matthew Wilson (Fax:  (213) 830-8833), with a copy
(which shall not constitute notice) to Skadden, Arps, Slate, Meagher & Flom
LLP,  300 South Grand Avenue, Suite 3400, Los Angeles, California 90071,
Attention: Jeffrey H. Cohen (Fax:  (213) 621-5288), or (d) if to the Company,
c/o AdvancePierre Foods Holdings, Inc., 9987 Carver Road, Blue Ash, Ohio 95242,
Attention: Michael B. Sims, with a copy (which shall not constitute notice) to
Skadden, Arps, Slate, Meagher & Flom LLP at the address set forth in clause
(c) above.  Each such notice or other communication shall for all purposes of
this Agreement be treated as effective or as having been received when
delivered, if delivered by hand or by messenger (or overnight courier), 24 hours
after confirmed receipt if sent by facsimile transmission or at the earlier of
its receipt or on the fifth (5th) day after mailing, if mailed, as aforesaid.

 

3.5                               Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any breach
or default of another party under this Agreement shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereunder occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default therefore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

3.6                               Expenses.  In the event of any dispute,
controversy, action, proceeding or claim arising out of or relating to this
Agreement, or the breach hereof, which is ultimately resolved by a court of
competent jurisdiction, the non-prevailing party will reimburse the
substantially prevailing party for its reasonable costs and expenses (including,
without limitation, legal fees and expenses) actually incurred in connection
with such dispute, controversy, action, proceeding or claim.

 

3.7                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which may be executed by less than all of
the parties hereto, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument.

 

3.8                               Severability.  The parties hereto agree that
the terms and provisions in this Agreement are reasonable and shall be binding
and enforceable in accordance with the terms hereof and, in any event, that the
terms and provisions of this Agreement shall be enforced to the fullest extent
permissible under law.  In the event that any term or provision of this
Agreement shall for any reason be adjudged to be unenforceable or invalid, then
such unenforceable or invalid term or provision shall not affect the
enforceability or validity of the remaining terms and provisions of this
Agreement, and

 

16

--------------------------------------------------------------------------------


 

the parties hereto hereby agree to replace such unenforceable or invalid term or
provision with an enforceable and valid arrangement which in its economic effect
shall be as close as possible to the unenforceable or invalid term or provision.

 

3.9                               Certain Adjustments.  The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all shares in the capital of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued to Stockholders in respect of, in exchange for, or in substitution
for the Company Stock, by combination, recapitalization, reclassification,
merger, consolidation, conversion or otherwise and the term “Company Stock”
shall include all such other securities held by such Stockholders.  In the event
of any change in the capitalization of the Company, as a result of any stock
split, stock dividend or stock combination or otherwise, the provisions of this
Agreement shall be appropriately adjusted with respect to such Stockholder.

 

3.10                        Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), with and only with the written consent of the Company, Oaktree
and, to the extent their rights are adversely affected, the holders of a
majority of the Registrable Securities, if any, held by the Advance
Stockholders.  Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Registrable Securities then
outstanding, each future holder of all such Registrable Securities, and the
Company.

 

3.11                        Titles and Subtitles.  The titles and subtitles used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

3.12                        Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled pursuant to this
Agreement.

 

3.13                        Construction.  The parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.  References herein to approval of, or consent by,
the Company (or other similar phrases) shall be deemed to refer to approval of,
or consent by, the directors and/or duly appointed officers of the Company.

 

17

--------------------------------------------------------------------------------


 

3.14                        Further Assurances.  The parties agree, without
further consideration, to execute such further instruments and to take such
further actions as may be necessary or desirable to carry out the purposes and
intent of this Agreement.

 

3.15                        Termination.  This Agreement shall terminate upon
the written agreement between the Company, Oaktree and the holders of a majority
of the Registrable Securities, if any, held by the Advance Stockholders.

 

3.16                        Aggregation of Stock.  All shares of Registrable
Securities held or acquired by Affiliates of a Person shall be aggregated
together with the shares held or acquired by such Person for the purpose of
determining the availability of any rights under this Agreement.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Registration Rights Agreement as of the date first above written.

 

 

 

 

 

THE COMPANY

 

 

 

 

 

 

 

ADVANCEPIERRE FOODS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael B. Sims

 

 

Name:

Michael B. Sims

 

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Secretary

 

 

 

 

 

 

 

OAKTREE

 

 

 

 

OCM APFH HOLDINGS, LLC

 

 

 

 

By:        OCM Principal Opportunities Fund
IV Delaware, L.P., its manager

 

 

 

 

By:        OCM Principal Opportunities Fund
IV Delaware GP Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Martin Boskovich

 

Name:

Martin Boskovich

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jamie Toothman

 

Name:

Jamie Toothman

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES FUND IV DELAWARE, L.P.

 

 

 

 

By:        OCM Principal Opportunities Fund IV Delaware GP Inc., its general
partner

 

 

 

 

 

 

 

By:

/s/ Martin Boskovich

 

Name:

Martin Boskovich

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Jamie Toothman

 

Name:

Jamie Toothman

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OTHER STOCKHOLDERS

 

 

 

 

1998 GREG S. ALLEN FAMILY TRUST

 

 

 

 

 

 

 

By:

/s/ John H. Wynne

 

Name:

John H. Wynne

 

Title:

Trustee

 

 

 

 

1998 MARK S. ALLEN FAMILY TRUST

 

 

 

 

 

 

 

By:

/s/ John H. Wynne

 

Name:

John H. Wynne

 

Title:

Trustee

 

 

 

 

ALLEN FAMILY 2009 TRUST

 

 

 

 

 

 

 

By:

/s/ Steven T. Ledgerwood

 

Name:

Steven T. Ledgerwood

 

Title:

Trustee

 

 

 

 

GREGORY S. ALLEN REVOCABLE TRUST

 

 

 

 

 

 

 

By:

/s/ Greg S. Allen

 

Name:

Greg S. Allen

 

Title:

Trustee

 

 

 

 

DAVID L. MCLAUGHLIN REVOCABLE TRUST

 

 

 

 

 

 

 

By:

/s/ David L. McLaughlin

 

Name:

David L. McLaughlin

 

Title:

Trustee

 

--------------------------------------------------------------------------------


 

 

JEAN E. MCLAUGHLIN REVOCABLE TRUST

 

 

 

 

 

 

 

By:

/s/ Jean E. McLaughlin

 

Name:

Jean E. McLaughlin

 

Title:

Trustee

 

 

 

 

DAVID L. MCLAUGHLIN FAMILY 2009 TRUST

 

 

 

 

 

 

 

By:

/s/ Rob McLaughlin

 

Name:

Rob McLaughlin

 

Title:

Trustee

 

 

 

JEAN E. MCLAUGHLIN FAMILY 2009 TRUST

 

 

 

 

 

 

 

By:

/s/ Rob McLaughlin

 

Name:

Rob McLaughlin

 

Title:

Trustee

 

 

 

 

ALLEN-MCLAUGHLIN APF HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Greg S. Allen

 

Name:

Greg S. Allen

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OTHER STOCKHOLDERS

 

Name of Stockholder

 

Address

Advance Stockholders:

 

 

1998 Greg S. Allen Family Trust

 

1515 London Rd., Charlottesville, VA 22901

1998 Mark S. Allen Family Trust

 

1515 London Rd., Charlottesville, VA 22901

Allen Family 2009 Trust

 

1515 London Rd., Charlottesville, VA 22901

Gregory S. Allen Revocable Trust

 

1515 London Rd., Charlottesville, VA 22901

David L. McLaughlin Revocable Trust

 

1515 London Rd., Charlottesville, VA 22901

Jean E. McLaughlin Revocable Trust

 

1515 London Rd., Charlottesville, VA 22901

David L. McLaughlin Family 2009 Trust

 

1515 London Rd., Charlottesville, VA 22901

Jean E. McLaughlin Family 2009 Trust

 

1515 London Rd., Charlottesville, VA 22901

Allen-McLaughlin APF Holdings, LLC

 

1515 London Rd., Charlottesville, VA 22901

Other Stockholders:

 

 

 

Schedule A-1

--------------------------------------------------------------------------------